The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-17, 21-23 are allowed as explained below.
Reasons for Allowance
2.	Independent claim 1 recites the limitation " removing a second portion of the floating gate film over a peripheral region of the substrate after patterning the first portion of the floating gate film; and forming a gate stack over the peripheral region of the substrate".
Independent claim 9 recites the limitation " patterning the floating gate film into at least one floating gate over the first region of the substrate; and forming a gate stack over the second region of the substrate".
Independent claim 21 recites the limitation " removing a second portion of the mask layer and a second portion of the floating gate film over the peripheral region of the substrate after forming the control gate; and forming a gate stack over the peripheral region of the substrate".

None of the prior art teaches or suggests the above cited limitation in combination with other limitations in the claims, respectively.

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEHWAN OH whose telephone number is 571-270-5800.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-24292429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAEHWAN OH/
Primary Examiner, Art Unit 2816